Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 1 of 44 PageID 127




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

                                                        :
   SOSA ENTERTAINMENT LLC,                              :
                                                        :
          Plaintiff,                                    : Civil Action No. 2:19-cv-00843
                                                        :
                  v.                                    :
                                                        :
   SPOTIFY AB, a Swedish Corporation; SPOTIFY           :
   USA, INC., a Delaware Corporation; SPOTIFY           :
   LIMITED, a United Kingdom Corporation; and           :
   SPOTIFY TECHNOLOGY S.A., a Luxembourg                :
   Corporation,                                         :
                                                        :
          Defendants.                                   :

      PLAINTIFF’S FIRST AMENDED COMPLAINT WITH INJUNCTIVE RELIEF
                    SOUGHT AND DEMAND FOR JURY TRIAL

          Plaintiff Sosa Entertainment LLC (“Sosa”), which has not been paid for

   550,000,000+ streams of music on the Spotify platform, files this First Amended Complaint

   under Rule 15(a)(2) of the Federal Rules of Civil Procedure seeking millions of dollars of

   damages against Defendants Spotify AB, Spotify USA, Inc., Spotify Limited, and Spotify

   Technology S.A. (collectively, “Spotify” or “Defendants”), alleging as follows:

                                     NATURE OF ACTION

          1.      Plaintiff brings this action to redress substantial injuries Spotify caused by

   failing to fulfill its duties and obligations as a music streaming service, willfully removing

   content for anti-competitive reasons, engaging in unfair and deceptive business practices,

   obliterating Plaintiff’s third-party contracts and expectations, refusing to pay owed royalties

   and publicly performing songs without license.
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 2 of 44 PageID 128




          2.      In addition to live performances and social media engagement, Plaintiff relies

   heavily on the streaming services of digital music service providers, such as and including

   Spotify, to organically build and maintain its business. “Streaming” refers to a method of

   delivering music without requiring the listener to download files onto the listener’s device.

          3.      Starting in or about May 2017, Spotify removed all of Plaintiff’s songs from

   its digital music streaming platform –– commonly known as “Spotify” – without advance

   notice, without ever telling Plaintiff why its songs were removed, without ever giving

   Plaintiff an opportunity to address the issue, without ever providing Plaintiff with an

   opportunity to cure whatever the reason for removal, and without adhering to the rules,

   procedures, policies and obligations to which Spotify holds itself out to the public.

          4.      By doing that, Spotify acted deceptively and unfairly by not making any effort

   whatsoever to identify the origin(s) of the approximately 550,000,000 streams of Plaintiff’s

   songs before removing them –– despite telling the Plaintiff and the market that’s what

   Spotify would do before removing streams from its platform. Nor did, worse yet, Spotify

   parse out which streams were played too much and which streams were not played enough.

          5.      Plaintiff’s songs had to have genuine streams since Spotify added at least one

   of Plaintiff’s tracks onto a very popular, if not the most popular, Spotify-sponsored playlist in

   or about March 2017: “New Music Friday” which, at that time, had approximately 3,016,144

   followers.

          6.      As it knows and claims to do, Spotify is required to remit royalty payments to

   Plaintiff for the streams of its songs and to obtain public performance licenses for the public




                                                  2
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 3 of 44 PageID 129




   performance of songs on its platform. To date, however, Spotify has not paid full royalties

   for the 550,000,000+ streams of Plaintiff’s songs on Spotify’s service.

             7.    Furthermore, Spotify did not remove just the songs that it may have guessed

   were played too much; rather, Spotify manually blanket-banned all of Plaintiff’s tracks

   without regard to any track-by-track analysis and then deliberately and maliciously

   blacklisted from its platform the Plaintiff and its founder, Jake Noch, along with each and

   every single artist, composer, and writer associated with the Plaintiff and Noch. All of the

   artists under Plaintiff’s umbrellas were deemed by Spotify guilty by association – in violation

   of the rules, procedures, policies and obligations to which Spotify holds itself out to the

   public.

             8.    Spotify’s motive for this aggressive action was directly tied to its equity deal

   with Music and Entertainment Rights Licensing Independent Network, B.V. d/b/a Merlin

   (“Merlin”), a global digital rights agency for the world’s leading independent music

   companies.

             9.    Sosa was a member of Merlin and, just prior to Spotify’s removing all of its

   content from Spotify’s platform, Sosa had renewed its contract with Merlin, under which

   Spotify issued a material percentage of its equity to Merlin. By virtue of Sosa’s membership

   with Merlin, Sosa was entitled under its contract with Merlin to receive equity in Spotify.

             10.   The deal between Merlin and Spotify was announced by Spotify’s Chief

   Executive Officer to the public via Twitter on April 20, 2017:




                                                  3
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 4 of 44 PageID 130




          11.      Spotify’s take-down of Plaintiff’s content was a bad faith tactic to exert

   pressure on Merlin to exclude Sosa from the equity participation, and Spotify was motivated

   by its maliciousness to cause Merlin to terminate its contract with Sosa. And it worked.

          12.      Spotify’s reasoning was that high stream counts from largely unknown,

   independent acts do not generate close to the same revenue for Spotify from advertisements

   as compared to mainstream acts and, as such, do not offset the royalties owed by Spotify for

   such streams.

          13.      Moreover, Spotify told Merlin that 99% of the users responsible for the

   550,000,000 streams of Sosa’s songs were users of Spotify’s ad-supported service (and not

   Spotify’s subscription service which is Spotify’s primary source of revenue and profit). As a

   result, hosting Plaintiff’s music for streaming by users of Spotify’s free service had at the

   time, and would continue to have, dire financial consequences for Spotify.

          14.      Spotify had every reason to tighten its financial belt. In its past four financial

   years (2015 – 2018), Spotify’s cumulative annual net losses exceeded $2 billion dollars.

          15.      In 2017, Spotify’s IPO was on its horizon. Since Spotify’s financials and

   forecasts would come under global scrutiny in its impending IPO, Spotify knew, or had




                                                   4
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 5 of 44 PageID 131




   reason to know, the tremendous growth of a non-mainstream label, such as Sosa, would

   further depress Spotify’s financials and forecast in its IPO. Indeed, Spotify knew, or had

   reason to know, it would have to make, and would have to continue making, royalty

   payments to Sosa in the millions of dollars as Sosa’s success continued to grow. Spotify’s

   management, including its Chief Executive Officer, decided to be nimble and crafty to shore

   up its financials leading up to the IPO, and they did that by blanket-removing Plaintiff and its

   repertoire of songs.

          16.     So, Spotify invented a pretext to swiftly stem the bleeding caused by the users

   of Spotify’s free service from playing Sosa’s catchy songs.

          17.     As a result of Spotify’s discrimination and unlawful conduct against less

   established artists, Plaintiff suffered massive losses. Merlin sold its Spotify shares shortly

   after Spotify went public on the New York Stock Exchange on April 3, 2018. Merlin

   allocated those proceeds, pro-rata, to its members, based on the value of Spotify royalties

   each member received during the period of Merlin’s agreement with Spotify.

          18.     Spotify had beaten the Plaintiff: (i) Spotify fabricated a reason to remove

   Sosa’s songs from its platform, (ii) Spotify removed those songs to avoid having to pay

   royalties for reasons having nothing to do with Sosa, (iii) Spotify communicated false

   statements to Merlin about Sosa, its songs, its artists, its members and its business, and (iv)

   Merlin, as a result of Spotify’s false statements, wrongfully terminated its relationship with

   Sosa. At the end of all this, Plaintiff received nothing, but it should have received tens of

   millions of dollars through, among other things, Sosa’s membership in Merlin.




                                                  5
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 6 of 44 PageID 132




          19.     Spotify also engaged in a widespread smear campaign against Plaintiff to

   prevent any of its music from being uploaded onto Spotify, or any other streaming platform,

   ever again.

          20.     To add insult to injury, Spotify continues to unilaterally profit from Plaintiff’s

   music; despite purporting to remove Plaintiff’s content, some of Plaintiff’s music continues

   to stream without license via Spotify-generated playlist(s), and without any compensation

   made to copyright holders, in blatant disregard of the Copyright Act. Spotify is legally

   obligated to pay royalties for streamed music.

          21.     Given Spotify’s unfair and deceptive practices, including being a notorious

   thief of copyrighted works without license, Spotify is liable to Plaintiff for substantial

   damages.

                                          THE PARTIES

          22.     Sosa is a limited liability company organized and existing under the laws of

   Florida with its principal place of business at 3811Airport Pulling, STE 203, Naples, Collier

   County, Florida 34105. Sosa is a successful hip-hop record label, distributor, promotor and

   music publishing company, and it intended, as early as January 20, 2017, to expand into a

   digital distribution service (competitive to Spotify) and a marketing service. Sosa’s artists

   and rightsholders have (i) collaborated with major artists on both mainstream and

   nonmainstream songs, (ii) had robust presence on social media platforms (including over 5

   million combined followers), (iii) had a substantial number of streams on other platforms,

   and (iv) had the songs to which they contributed content sell thousands of times. Sosa had

   songs in both mainstream and nonmainstream genres and sub-genres, such as pop, electronic,




                                                    6
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 7 of 44 PageID 133




   dance, including, without limitation, gangster rap, electronic dance hip-hop, drill music,

   EDM and dubstep. Sosa’s sole member is a citizen and resident of the State of Florida.

          23.     Non-party Pro Music Rights, LLC (“PMR”) is a limited liability company

   organized and existing under the laws of Florida with its principal place of business at

   3811Airport Pulling, STE 203, Naples, Collier County, Florida 34105. PMR is a for-profit

   performing rights organization that collects license fees on behalf of the artists, songwriters,

   composers, music publishers and other rightsholders with whom it is affiliated and then

   distributes the license fees as royalties to those affiliates whose works have been publicly

   performed. It is the fifth ever formed public performance rights organization in the United

   States (behind BMI, ASCAP, SESAC and GMR) with an estimated 7.4% market share based

   on the approximately 2,000,000 works in its repertory.

          24.     PMR has a number of reputable artists in its cache including, OG Maco, best

   known for his 2014 debut single “U Guessed It,” which went viral and peaked at number 90

   on the U.S. Billboard Hot 100. OG Maco, among others, have an exclusive relationship with

   PMR.

          25.     PMR has been granted the right to license the public performance rights in

   approximately two million (2,000,000) copyrighted musical works (“Sosa’s Repertoire”),

   including those which are alleged herein to have been wrongfully taken down from Spotify’s

   service and otherwise infringed by Spotify. Some of those works feature notable artists such

   as A$AP Rocky, Wiz Khalifa, Pharrell, Young Jeezy, Juelz Santana, Lil Yachty,

   MoneyBaggYo, Larry June, Trae Pound, Sause Walka, Trae Tha Truth, Sosamann, Soulja

   Boy, Lex Luger, Lud Foe, SlowBucks, Gunplay, OG Maco, Rich The Kid, Fat Trel, Young




                                                  7
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 8 of 44 PageID 134




   Scooter, Nipsey Hussle, Famous Dex, Boosie Badazz, Shy Glizzy, 2 Chainz, Migos, Gucci

   Mane, Rich The Kid, Young Dolph, Trinidad James and Fall Out Boy.

          26.     Plaintiff owns the copyrights and/or has sufficient exclusive rights with

   respect to the works in Sosa’s Repertoire.

          27.     Jake Noch (“Noch”), a musical prodigy, is the founder, Chief Executive

   Officer and sole owner of Sosa. Noch founded Sosa at the age of sixteen.

          28.     Spotify considers the individual, Noch, and the Plaintiff to be one in the same

   such that it applied a blanket ban on its service to them and advised others to blacklist them

   by spreading false statements of fact.

          29.     Upon information and belief, Defendant Spotify Technology S.A. is a

   business entity incorporated in Luxembourg, having its principal place of business at Avenue

   Marie-Therese 22, 2132 Luxembourg, Luxembourg.

          30.     Upon information and belief, Defendant Spotify Limited is a Private Limited

   Company organized under the laws of the United Kingdom, having its principal place of

   business at Golden House, 30 Great Pulteney Street, London W1F 9NN, United Kingdom.

   Upon information and belief, Spotify Limited is a wholly owned subsidiary of Spotify

   Technology SA.

          31.     Upon information and belief, Defendant Spotify AB, is a Swedish corporation

   with its principal place of business at Birger Jarlsgatan 61, 4tr 113 56 Stockholm, Sweden.

   Upon information and belief, Spotify AB is a wholly owned subsidiary of Spotify Limited.

          32.     Upon information and belief, Defendant Spotify USA, Inc., is, inter alia, a

   Delaware corporation engaged in online music distribution with a place of business at 1221




                                                 8
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 9 of 44 PageID 135




   Brickell Ave, Miami, Florida. Upon information and belief, Spotify USA, Inc., is a wholly

   owned subsidiary of Spotify Limited.

           33.         At all relevant times, each of Defendant Spotify Technology S.A., Spotify

   USA, Inc., Spotify AB and Spotify Limited, and their respective representatives, conspired

   with, and acted as agents on behalf of and for, the other defendants with respect to the actions

   and inactions alleged in this Complaint.

           34.         Spotify touts itself as the largest global music streaming subscription service.

   With a presence in 61 countries and territories and growing, its platform includes 159 million

   monthly active users and 71 million premium subscribers, as of December 31, 2017, which

   Spotify believes is nearly double the scale of its closest competitor, Apple Music. According

   to Spotify, its “users are highly engaged.”

           35.         Upon information and belief, at all times material hereto, Defendants operated

   through the acts of their employees, agents, representatives, servants, and the like, acting

   within the course of their employment and scope of duties.

                                      JURISDICTION AND VENUE

           36.         This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338,

   15 U.S.C. § 1121, and under 28 U.S.C. § 1332 because the amount in controversy exceeds

   $75,000 and the parties are citizens of different states.

           37.         Venue is proper in this judicial district pursuant to 28 U.S.C. § 1400.

           38.         Venue is also proper in this judicial district under 28 U.S.C. § 1391(b)(2)

   because a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred

   in this district.




                                                       9
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 10 of 44 PageID 136




            39.     Additionally, venue is proper in this judicial district under 28 U.S.C. §§

    1391(b)(1) and (c) because Defendants’ contacts would be, and are, sufficient to subject them

    to personal jurisdiction in this district.

            40.     Spotify provides its interactive streaming service and platform to individuals

    located in Florida and Florida residents, and it has targeted business efforts into this judicial

    district and has entered into multiple agreements for its interactive streaming services with

    residents and citizens of this judicial district.

            41.     On information and belief, Spotify AB is the owner of the www.spotify.com

    website and the Spotify mobile application available for download on the Apple store and the

    Google Play store, in both instances, from which individuals in this district can sign up for,

    download and use Spotify’s interactive streaming service.

            42.     Upon information and belief, Spotify has thousands of registered subscription-

    based users and free-based users in Florida.

            43.     The musical works involved in this action have been streamed throughout

    Florida.

            44.     In addition to employing Florida residents in its Miami corporate office,

    Spotify advertises, solicits clients, and conducts substantial amounts of business in the state

    of Florida and within this district.

                                                  FACTS

    A.      SPOTIFY HAS AN ANTI-COMPETITIVE INCENTIVE TO DAMAGE SOSA BECAUSE
            NON-MAINSTREAM ARTISTS ARE NOT FINANCIALLY ACCRETIVE TO SPOTIFY

            45.     Spotify generates revenues through both a free advertisement-supported tier

    (“Advertising Tier”) and a paid subscription premium tier. The former allows users, at no



                                                        10
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 11 of 44 PageID 137




    cost, to play music from Spotify’s catalog on-demand with ad interruptions. Advertisers pay

    money to Spotify for exposure, which, in turn, funds the royalties Spotify is required to pay

    out to artists. The latter provides for ad-free music listening for a fee.

            46.     As of December 31, 2016, Spotify had approximately 123,000,000 monthly

    active users, of which approximately 77,000,000 users access the platform through the

    Advertising Tier. As of December 31, 2017, Spotify had approximately 159,000,000 monthly

    active users, of which approximately 92,000,000 users access the platform through the

    Advertising Tier.

            47.     As of December 31, 2016, Spotify’s users consumed audio and video content

    aggregating 26,700,000,000 hours. As of December 31, 2017, Spotify’s users consumed

    audio and video content aggregating 40,300,000,000 hours.

            48.     As of December 31, 2016, Spotify generated approximately ten percent (10%)

    ––€295,000,000 of its €2,952,000,000 of gross revenue –– from advertisement revenue on its

    Advertising Tier. It cost Spotify €330,000,000 to generate €295,000,000 of advertising

    revenue on its Advertising Tier.

            49.     As of December 31, 2017, Spotify generated ten percent (10%) ––

    approximately €416,000,000 of its €4,090,000,000 of gross revenue –– from advertisement

    revenue on its Advertising Tier. It cost Spotify €373,000,000 to generate €416,000,000 of

    advertising revenue on its Advertising Tier. For the year ended December 31, 2017 as

    compared to 2016, Advertising Tier gross loss changed by €78 million to a gross profit of

    €43 million.

            50.     From 2016-2017, revenue from Advertising Tier represented approximately




                                                    11
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 12 of 44 PageID 138




    10% of Spotify’s total revenue.

            51.        Spotify typically experiences a seasonal decline in advertising revenue due to

    reduced advertiser demand in the first quarter of calendar years. Revenues for the

    Advertising Tier increased in each fiscal quarter in 2016 and 2017, with the exception of a

    decrease in the quarter ending March 31, 2017.

            52.        Spotify recorded a charge of €8,000,000 on its financials in the first quarter of

    2017 as a result of, upon information and belief, its dispute with Sosa.

            53.        The Advertising Tier has no subscription fees and provides its users with

    limited on-demand online access to Spotify’s catalog on computers and tablets and shuffle-

    only access (i.e., without being able to specifically select a track) on compatible mobile

    devices. The Advertising Tier is a robust option for users wanting to enjoy access to a wide

    variety of music and other content.

            54.        Spotify generates revenue for the Advertising Tier from the sale of display,

    audio, and video advertising delivered through advertising impressions. Spotify generally

    enters into arrangements with advertising agencies that purchase advertising on its platform

    on behalf of the agencies’ clients. These advertising arrangements typically specify the type

    of advertising product, pricing, insertion dates, and number of impressions in a stated period.

    Revenue for its Advertising Tier segment is comprised primarily of the number and hours of

    engagement of its and Spotify’s ability to provide innovative advertising products that are

    relevant to its users. Spotify’s advertising strategy centers on its belief that advertising

    products that are based in music and are relevant to its users can provide even greater returns

    for advertisers.




                                                      12
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 13 of 44 PageID 139




           55.     Spotify focuses on analytics and measurement tools to evaluate, demonstrate,

    and improve the effectiveness of advertising campaigns on its platform, including the

    Advertisement Tier.

           56.     Revenue from the Advertisement Tier is impacted by the demographic profile

    of Spotify’s users, its ability to enable advertisers to reach the target audience with relevant

    advertising and in relevant geographic markets.

           57.     A large percentage of Spotify’s users of the Advertisement Tier are between

    18 and 34 years old. Spotify believes this is a highly sought-after demographic that has

    traditionally been difficult for advertisers to reach. By offering advertisers increased “self-

    serve options,” Spotify expects to improve the efficiency and scalability of its advertising

    platform.

           58.     Additionally, Spotify believes that its largest markets, including Europe and

    North America, are among the top advertising markets globally.

           59.     Spotify continues to invest in its advertising products on the Advertising Tier

    in order to create more value for its advertisers and the users of the Advertising Tier. Spotify

    continues to enhance its ability to make advertising content more relevant for the users of the

    Advertising Tier.

           60.     Offering advertisers additional ways to purchase advertising on a

    programmatic basis is one example of how Spotify continues to expand its portfolio of

    advertising products. Spotify is also focused on developing analytics and measurement tools

    to evaluate, demonstrate, and improve the effectiveness of advertising campaigns on its

    platform.




                                                  13
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 14 of 44 PageID 140




           61.     Spotify has incurred, and continues to incur, significant costs to license

    content and pay royalties to music labels, publishers, and other copyright owners for such

    content. Spotify has refused to assure its investors, however, that it will generate sufficient

    revenue, including from its Advertising Tier, to offset the cost of licensing content and

    paying royalties. Spotify has warned potential investors that if it cannot successfully earn

    revenue at a rate that exceeds its operational costs, including royalty expenses, associated

    with its platform, Spotify will not be able to achieve or sustain profitability or generate

    positive cash flow on a sustained basis.

           62.     In 2018, Brian Benedik, Global Head of Advertising at Spotify, admitted that

    Spotify is focused on driving revenues through advertising: “the self-serve tool Ad Studio

    that allows smaller businesses to activate the Spotify free audience is a big growth area for

    us, and is going to be a very big part of what we do in the years to come.” Spotify’s self-

    serve advertising tool was not available until 2018.

           63.     Prior to the availability of Spotify’s self-serve advertising tool, Spotify

    required advertisers to commit to a $25,000 advertising budget, which required direct

    interface with Spotify’s advertising department. In other words, an advertiser could not create

    its own campaign without communicating directly with a Spotify employee. At various

    times, Plaintiff ran advertising campaigns within Spotify.

           64.     Targeting of mainstream artists commands higher advertising fees on the

    Advertising Tier.

           65.     To achieve maximum exposure, companies with larger marketing budgets

    generally target the songs of mainstream artists like Ed Sheeran, Drake and Ariana Grande




                                                  14
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 15 of 44 PageID 141




    due to their large fan bases.

             66.   Spotify recoups royalty payments resulting from the streams of established

    artists by generating advertisement revenue.

             67.   Spotify’s circular flow of money business model fails when lesser known

    artists experience streams on the same level as those of well-known artists.

             68.   Spotify hopes that independent acts do not grow into established artists while

    having had uploaded its initial songs to its platform.

             69.   Spotify does not uniformly enforce its content removal rules, procedures,

    policies and obligations to which Spotify holds itself out to the public. In fact, Spotify’s

    rules, procedures, policies and obligations are not even internally consistent, meaning Spotify

    disregards provisions thereof when it benefits Spotify.

             70.   Upon information and belief, Spotify’s algorithm or system that detected

    whatever it detected against Sosa was applied inconsistently, if at all, between and among

    mainstream and nonmainstream artists.

             71.   Indeed, Spotify’s Compliance Team admits in writing that its fraud detection

    team takes down tracks of mainly non-mainstream artists and of those whose songs are being

    played too much.

             72.   Since advertisers were not paying Spotify to market the fans of Plaintiff’s

    artists, Sosa’s Repertoire, with its high stream volumes, was simply costing Spotify too much

    money.

             73.   Something had to be done, particularly in light of the impending equity deal

    Spotify was negotiating with Merlin, of which Sosa was a member.




                                                   15
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 16 of 44 PageID 142




            74.     The quick and easy solution: ban Sosa’s Repertoire from Spotify’s platform,

    which Spotify did –– and then lie about it.

            75.     Notably, upon information and belief, Spotify never deactivated, removed or

    banned the users who streamed Plaintiff’s music and who, if what Spotify says is true, were

    the actual violators of Spotify’s rules, procedures, policies and obligations to which Spotify

    holds itself out to the public. That’s because Spotify derives value from touting the number

    of users it has on its platform. Removing a substantial number of users from its Advertising

    Tier in one fell swoop would have cataclysmic effects on Spotify’s financial statements,

    financial forecasts and financial outlook for its then fast-approaching IPO. Indeed, Spotify’s

    documents publicly-filed with the Securities and Exchange Commission heavily rely on and

    focus on the growth of Spotify’s userbase, both of the Advertising Tier and the paid-

    subscription tier.

            76.     In sum, Spotify had an anti-competitive, economic motivation to eliminate

    Plaintiff’s music from its platform, including to prevent Sosa from deploying and otherwise

    gaining traction on its digital distribution service.

    B.      SPOTIFY TARGETED SOSA

            77.     Prior to entering into an agreement with Merlin on February 13, 2017 (the

    “Merlin Membership Agreement”), Sosa entered into an agreement with Independent IP B.V.

    and IIP-DDS B.V. (together, “Fuga”) under which Fuga would distribute and promote Sosa’s

    works on and to digital music streaming services, including Spotify. Both the Merlin

    Membership Agreement and the agreement with Fuga resulted in Sosa’s works being

    uploaded to Spotify, along with other streaming platforms, in order to enable consumers to




                                                    16
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 17 of 44 PageID 143




    listen to those recordings.

           78.     Prior to the Merlin Membership Agreement, Sosa’s songs that were uploaded

    to Spotify by Fuga had been experiencing solid growth. To expand the fan-following of its

    artists, Sosa engaged (just like any music label would do) in a substantial marketing

    campaign. It spent at least $5,000 on press releases covering its artists, songs and business. It

    engaged in multi-hundred-dollar radio campaigns for various of its albums, EP and singles.

    All in all, Sosa incurred at least $25,000 of marketing expenses in or about early 2017. Sosa

    did that because, around the time of the Merlin Membership Agreement, it had increased the

    number of albums it was releasing from a couple albums a month to approximately a hundred

    or so albums in a two-month period.

           79.     The late 2016 through early 2017 time period was a critical growth period for

    Sosa: it was signing more artists, releasing more songs, singles and albums, and improving

    its numbers on a consistent monthly basis. There were no significant or sudden spikes in

    Sosa’s streaming (up or down) that would have prompted Spotify to suddenly treat Sosa any

    differently once Sosa signed the Merlin Membership Agreement. Sosa’s streaming activity

    was not abnormal to Sosa, and its growth was escalating at an optimistic rate leading up to

    and after the Merlin Membership Agreement.

           80.     Something changed once Sosa joined Merlin, which is a more substantial

    market participant and source of music on Spotify, as compared to Fuga. But, while Sosa was

    affiliated with Fuga, Spotify paid most, if not all, the royalties arising from streams of Sosa’s

    at least 4,264 songs that Fuga uploaded to Spotify – and that remained on Spotify after the

    Merline Membership Agreement. For example, on or about May 20, 2017, Spotify paid Sosa




                                                   17
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 18 of 44 PageID 144




    approximately €26,641.67 of royalties for approximately 15,000,000 streams occurring in

    March 2017. Spotify never communicated any issue with those streams, when Sosa was only

    generating €26,641.67 worth of royalties. Nor did Spotify raise any issue with Sosa’s streams

    when it paid Sosa €7,643.08 for streams occurring from November 2016 up through and

    including February 4, 2017. By paying royalties on those streams, Spotify admitted they

    were legitimate plays.

           81.     All in all, Sosa’s songs were streamed on Spotify by both Advertising Tier

    and paid-subscription tier users in various countries, such as, for example, Denmark, United

    States, Canada, Paraguay, Brazil, Spain, France, United Kingdom, Ireland, Sweden, Finland,

    Australia, Mexico, Austria, Malaysia, Netherlands, Chile, Italy, Hungary, and Belgium.

    With such worldwide reach, Sosa’s was poised to become a major label.

           82.     Plainly, Sosa experienced over 300% growth in royalty payments during that

    period. Sosa continued to grow exponentially because of Sosa’s social media and traditional

    marketing efforts and Sosa’s release of over 100 albums and tens of thousands of songs in

    2017, in each instance, because Sosa engaged in a targeted media campaign recognizing that

    most of its potential fans or listeners would not have sufficient monthly, disposable income

    to listen to Sosa’s songs on anything but the Advertising Tier. Sosa’s niche-marketing

    strategy paid off. Upon information and belief, Sosa was able to drive listeners of its songs to

    Spotify’s platform through the Advertising Tier. And, one of Sosa’s now-former artists was

    listed on the Billboard Top 100 catalog.

           83.     What was more promising for Sosa is that the music press was starting to

    cover Sosa’s artists and growth: thousands of articles were being written about it, including




                                                  18
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 19 of 44 PageID 145




    on such websites as xxlmag.com, kollegekidd.com, thisis50.com and worldstarhiphip.com.

    While Sosa’s social media and marketing campaign were starting to pay dividends for Sosa,

    Spotify realized Sosa’s growth would cause negative consequences, particularly in its IPO.

           84.     So, Spotify targeted Sosa because Spotify got wind from Merlin that Sosa had

    opted-in to the Merlin-Spotify Deal Renewal dated February 20, 2017, which provided Sosa

    with a right for an equity share in Spotify proportionate to royalties earned. At the rate of

    Sosa’s growth, Sosa would have received a significant share of Spotify’s equity.

           85.     Spotify devised a plan to avoid having to compensate Sosa.

           86.     It immediately told Merlin that Sosa’s songs were being streamed too much,

    added a provision addressing manipulation to an updated Merlin-Spotify Deal Renewal dated

    April 10, 2017, and made various false and misleading statements of fact –– that Sosa had

    engaged in fraudulent activity –– to Merlin.

           87.     On April 20, 2017, before Noch had an opportunity to negotiate the terms of

    the updated Merlin-Spotify Deal Renewal, the Chief Executive Officer of Spotify, Daniel Ek,

    announced a new, multi-year deal with Merlin on Twitter, thereby sealing Sosa’s fate.

           88.     On April 24, 2017, Noch requested that Merlin remove Spotify’s policy

    regarding manipulation of streams and charts from the updated Merlin-Spotify Deal

    Renewal, to which Merlin responded that it was “not able to renegotiate the agreement with

    Spotify.”

           89.     Noch, knowing that Plaintiff had not engaged in any fraud, then pressed for a

    provision enabling Sosa to dispute any such claims and to have any investigation performed




                                                   19
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 20 of 44 PageID 146




    by a neutral third party. Merlin attempted to obtain information from Spotify, but Spotify

    initially refused to provide any information.

           90.     In an e-mail dated April 25, 2017, Merlin advised Noch that Spotify’s

    invocation of the removal policy “has been an extremely rare event during the close to nine

    years we have been in business with them, we have the opportunity to dispute what they are

    saying. If any dispute became seriously contentious then it would if necessary ultimately be

    determined by a third party.”

           91.     Spotify refused to permit Sosa to dispute the removal and/or engage the

    services of a neutral third party to conduct an investigation into whatever grounds may exist

    for removal.

    C.     SPOTIFY BLANKET-BANNED SOSA’S REPERTOIRE FROM BEING DISPLAYED ON
           SPOTIFY’S PLATFORM, RESULTING IN DAMAGES TO PLAINTIFF.

           92.     Spotify is the world’s biggest music streaming platform by number of

    subscribers.

           93.     For artists, producers and publishers of music seeking to obtain the widest

    possible audience for their songs, the use of Spotify’s platform is an economic and

    competitive necessity. This is especially true for non-mainstream artists, some of whom

    include Plaintiff’s clients, looking to gain traction in the global market in which Spotify’s

    platform is available.

           94.     Spotify machine-generates editorially curated playlists using artificial

    intelligence and machine learning capabilities to find, promote and program songs whether

    they are established hits or “hidden gems.”

           95.     Spotify’s intent is to enable users to find “great content” that is personalized



                                                    20
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 21 of 44 PageID 147




    for them, but that may not be currently in their personal libraries or at the top of the charts.

           96.     Spotify considered one of Sosa’s tracks to be “great content” when it

    unilaterally added the track to one of Spotify’s biggest (if not the biggest) playlist in 2017,

    “New Music Friday”, with a total subscriber count of 3,016,144. Sosa’s track reached a peak

    position of No. 83 on that global playlist.

           97.     Spotify’s placement of Sosa’s track on a very popular playlist easily explains

    one reason why a nonmainstream artist might experience high volume streaming for his or

    her music. Spotify recognizes the value of being placed on its playlists, stating “Given the

    success of our playlists in driving music discovery, they have become one of the primary

    tools that labels, artists, and managers use in order to boost artists and measure success” and

    “We believe that we are uniquely positioned to help artists reach their full potential.”

           98.     There had to have been genuine streams of Plaintiff’s songs by virtue of the

    fact that tracks were on Spotify playlists, including one of the most popular Spotify-

    generated playlists.

           99.     Another reason for seemingly sudden and/or unexpected interest (from

    Spotify’s point of view) in a nonmainstream artist is if that artist engaged in a blitz campaign.

           100.    While Spotify benefited from Spotify’s push, Sosa did not. Sosa became too

    successful, and too quickly, such that Spotify needed to immediately dial back on its

    promotion of “hidden gems.”

           101.    On March 28, 2017, via e-mail, Spotify notified Sosa that certain works in

    Sosa’s Repertoire had been taken down from Spotify’s platform because the content had

    been identified as "abnormal streaming activity,” which means that the songs were played




                                                    21
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 22 of 44 PageID 148




    too much. Spotify stated that any streams of the works would be excluded from royalty

    calculations and financial statements for the month of March 2017.

           102.    Nowhere, in its March 28, 2017 email to Sosa, did Spotify discuss the factual

    basis that led to its takedown of Sosa’s Repertoire. More specifically, Spotify did not discuss

    or produce any evidence (i) that an alleged violation of abnormal streaming had occurred, (ii)

    what period of time the alleged violation had occurred, or (iii) what led Spotify to believe

    that it was Sosa or one of its agents that had violated Spotify’s policy.

           103.    Spotify promulgates rules, procedures, policies and obligations to which

    Spotify holds itself out to the public that purportedly describe basic standards for content

    provided to Spotify and on how and why Spotify removes content –– just content, and not

    anything or anyone else – from its service.

           104.    Spotify alleged that Plaintiff violated agreements and/or policies addressing

    “abnormal streaming activity.”

           105.    "Abnormal streaming activity" is a term coined and defined by Spotify.

           106.    Spotify determines “abnormal streaming activity” based on the decision it

    wants to reach and the target of the communication and/or investigatory façade. In one

    communication, Spotify says it considers the following factors in making a removal decision:

               •   Number of streams the album received in the past week;
               •   Number of users who stream the album;
               •   Total number of streams / Total number of users who stream the track;
               •   Number of tracks on the album;
               •   Number of “short length” tracks on the album (< 60 seconds);
               •   Number of “short length” streams on the album (< 60 seconds);
               •   Territorial activity;
               •   Whether the artist or label has a “small” following on social media;
               •   Whether the artist or label has “low” view counts on Youtube;




                                                   22
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 23 of 44 PageID 149




               •   Whether the artist conducts live performances;
               •   Whether the streams were generated from a Spotify-controlled playlist.

           107.    In another communication, Spotify limited the factors to:

               •   Number of streams the album received in the past week;
               •   Number of users who stream the album;
               •   Total number of streams / Total number of users who stream the track;
               •   Number of tracks on the album;
               •   Number of “short length” tracks on the album (< 60 seconds);
               •   Number of “short length” streams on the album (< 60 seconds);
               •   Territorial activity.

           108.    In yet another communication, Spotify all-out changes the factors to

    determine not whether songs have “abnormal streaming activity” but whether there is

    “inorganic user patterns”:

               •   Whether the total streams originate from Spotify’s free service or paid service;
               •   Whether the “vast majority of streams” link back to “new user accounts”;
               •   Whether the “listening pattern” of those “new user accounts” is “completely
                   abnormal”;
               •   Whether songs “accumulated huge numbers of streams in an incredibly short
                   period” from “new user accounts”.

           109.    In yet another communication, Spotify, again, all-out changes the factors to

    verify whether a “track’s latest plays” are “real and eligible”:

               •   Whether nonmainstream artists are getting “lots of streams per day (between
                   3,000 – 10,000 streams per day).

           110.    Spotify’s policy changes without notice, and its changing of factors

    demonstrate Spotify’s deceptiveness and unfairness in removing content. But, removing

    content is one thing. Spotify never tells the market, nor did it tell Sosa, that it would or could

    remove albums, artists, labels, and songs having no removal factors linked to them.

           111.    Upon information and belief, the 550,000,000 streams at issue originated from




                                                   23
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 24 of 44 PageID 150




    a diverse set of user accounts, including user accounts that stream by virtue of playlists,

    including Spotify-generated playlists.

            112.    Spotify did not identify to Plaintiff the party or parties responsible (or at least

    not responsible) for driving the plays like it did for at least one other alleged offender and

    which, upon information and belief, it has done for other alleged offenders. In another

    circumstance, internal Spotify emails obtained by the Plaintiff show that the Spotify

    Compliance Team apologized for taking down a track, even though the Spotify Compliance

    Team said, in the same email, that the latest plays of that track were found to be fraudulent.

    Even after Spotify’s Compliance Team found streams to be fraudulent, the Spotify

    Compliance Team authorized the re-uploading of the track onto Spotify’s platform –– which

    is not how Spotify treated the Plaintiff.

            113.    Spotify’s determining not to remove a track where the artist was unconnected

    to the offending user or the fraud makes sense since competitors could sabotage each other

    by engaging in artificial streaming of a rival’s music. Digital streaming wars might ensue if

    Spotify blacklisted a track, artist and/or label in that context.

            114.    But, Spotify has not produced any evidence to connect Sosa to the allegedly

    offending users.

            115.    Spotify made this gigantic leap in logic with respect to Sosa.

            116.    In or around May 2017, without further notice to Sosa, Spotify abruptly

    removed the entirety of Sosa’s Repertoire on the basis of the alleged fraudulent activity. The

    accusation is false. At no time has Sosa or any agent thereof abused Spotify’s platform nor

    has Sosa incited third parties to abuse Spotify’s platform.




                                                     24
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 25 of 44 PageID 151




            117.    Upon information and belief, the content of each musical work was not

    individually reviewed and evaluated by Spotify prior to Spotify's decision to ban Sosa’s

    Repertoire.

            118.    Upon information and belief, Spotify did not parse out the allegedly inflated

    streams from the non-inflated streams.

            119.    Instead of removing the relevant tracks, Spotify removed all of the tracks in

    Sosa’s Repertoire, whether or not the track was artificially streamed and tied the withholding

    of royalties to the artists and their record label - not just the streams.

            120.    Spotify’s punishment was excessive, inappropriate and unlawful.

            121.    As a result of Spotify’s decision to blanket ban Sosa’s Repertoire, Sosa’s

    works cannot be located on the world's most widely used music streaming platform,

    Spotify.com.

            122.    Spotify’s removal of Sosa’s Repertoire has severely hindered Plaintiff’s

    business partners and consumers of its music from locating and listening to Sosa’s works.

            123.    In addition, Plaintiff cannot now cause any music to be uploaded to

    Spotify.com solely because of the new works’ affiliation with them.

            124.    Spotify has treated Plaintiff differently and inconsistently from other users,

    labels, and performing rights organizations, and also maintains practices and policies to

    inconsistently and irreconcilably apply its rules, procedures, policies and obligations to

    which Spotify holds itself out to the public in a unlawful, discriminatory, unfair and

    deceptive manner, including with respect to removing content, individuals and companies

    from its platform by, for example, (i) not taking any action against the user accounts




                                                     25
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 26 of 44 PageID 152




    responsible for any alleged misconduct, (ii) removing songs streamed by unaffiliated user

    accounts, (iii) removing albums the songs of which were streamed by unaffiliated user

    accounts, (iv) removing artists the songs of whom were streamed by unaffiliated user

    accounts, (v) removing labels the songs of which were streamed by unaffiliated user

    accounts.

           125.    Additionally, Spotify is aware of, and allows, various individuals, companies

    and businesses to sell “plays” or “streams” to artists on Spotify so that Spotify can report to

    the investing public an increase in various statistics, including “plays” and “streams.”

           126.    Spotify's removal decision caused, and continues to cause, irreparable harm

    and significant damage to Plaintiff.

    D.     SPOTIFY'S PUBLISHED STATEMENTS ARE INCONSISTENT WITH SPOTIFY'S CONDUCT.

           127.    Spotify admits that content or material on its service is the property of either

    Spotify or Spotify’s licensors.

           128.    Spotify informs users that violation of its public-facing agreements may result

    in immediate termination or suspension of the user’s Spotify account.

           129.    Nowhere in the guidelines, or in any other publication, does Spotify ever

    indicate that it will "ban" a user, music label, publisher or performing rights organization or

    take punitive action by completely removing from its platform every musical work affiliated

    or associated with that individual or entity.

           130.    Nowhere in the guidelines, or in any other publication, does Spotify ever

    indicate that it will remove content for anti-competitive reasons.




                                                    26
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 27 of 44 PageID 153




           131.    To the contrary, Spotify’s rules, procedures, policies and obligations to which

    Spotify holds itself out to the public are informative of how Spotify takes a neutral approach

    and only removes content for engaging in very specific activities, which do not include any

    activities engaged in by Plaintiff.

           132.    In fact, Spotify attempts to avoid any responsibility for the content by stating

    that “Spotify has no responsibility for your choices to post material on the Service.”

           133.    Merlin informed Noch that, in its experience, the removal of content by

    Spotify was an extremely rare event.

           134.    Spotify's statements to the public, its business partners and Plaintiff were

    false, deceptive and misleading, because they are inconsistent with the conduct Spotify

    demonstrated in this case.

           135.     All of Spotify's published statements state that Spotify will only remove

    content based upon that content falling within certain limited exceptions, but here, Spotify

    removed all of Sosa’s music solely based upon the works’ affiliation with Plaintiff.

           136.    Upon     information    and   belief,   Spotify   acted   against   Plaintiff   for

    anticompetitive reasons and to punish Plaintiff for engaging in what it has unilaterally

    labeled as “artificial streams,” and not based on the content of each individual work.

           137.    Additionally, Spotify’s conduct after the total ban of Sosa’s Repertoire was

    inconsistent with Spotify’s statements to the public, as Spotify continued to play Plaintiff’s

    music, without authorization and without payment.

    E.     SPOTIFY DEFAMED PLAINTIFF TO ITS FINANCIAL DETRIMENT

           138.    Spotify willfully and maliciously extended its blacklisting of Plaintiff to music




                                                   27
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 28 of 44 PageID 154




    distribution companies and aggregation service providers associated with it.

           139.      Spotify took deliberate action to spread the word globally that Plaintiff had

    engaged in fraudulent activity to its business partners including, but not limited to, Merlin,

    DiGIDI, a distributor of digital music, FUGA, a digital music aggregator, Artist Without A

    Label (“AWAL”), a distributor of digital music, and Universal Music Group (“UMG”), one

    of the “Big Three” music companies, with the explicit intention of ruining those

    relationships.

           140.      Spotify realized its effectuated goal for Plaintiff to cease doing business with

    music streaming platforms.

           141.      Spotify’s false statements about Plaintiff had the intended domino effect

    whereby recipients of the allegations failed to follow through with their respective

    contractual obligations to distribute Sosa’s Repertoire and/or collect royalties from streaming

    platforms.

           142.      Sosa never “opted out” by the March 6, 2017 deadline of the initial Spotify

    Deal Renewal dated February 20, 2017, therefore, it remains in full force and effect pursuant

    to Section 2.4 of the Merlin Membership Agreement.

           143.      Merlin was, and still is, contractually obliged to collect royalties and to

    continue to pay for the sub-licensing of musical works from Sosa’s Repertoire to streaming

    platforms, including Spotify.

           144.      In or around April 2017, Merlin informed Sosa that Spotify was refusing to

    pay out further royalties to Merlin for the benefit of Sosa. The reason given was that Spotify

    believed that the number of streams by Sosa artists was disproportionately high; and,




                                                    28
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 29 of 44 PageID 155




    according to Spotify, this could only be explained by the number of streams somehow being

    manipulated. More specifically, there would have been so-called bots that – somewhere in

    the world – would have automatically clicked on certain tracks in order to artificially increase

    the number of paid streams.

              145.   On May 25, 2017, Merlin, in reliance on Spotify’s false and defamatory

    statements about Sosa, terminated the Merlin Membership Agreement with Sosa and ceased

    its licensing of Sosa’s works. Merlin informed Sosa that Merlin would be sending requests to

    multiple streaming platforms advising them to take down Sosa’s Repertoire as soon as

    possible as a result of Spotify’s false and defamatory statements about Sosa. Those streaming

    platforms included Akazoo, AWA, Deezer, Electric Jukebox, Flipagram, Google Play, iam+

    Dial, iHeart, KKBOX, Pandora, Pulselocker, Saavn, Slacker, SoundCloud, UMA, Vevo,

    WEYV and Yonder.

              146.   Upon information and belief, Merlin e-mailed each of those streaming

    platforms stating that Sosa had engaged in fraudulent streaming activity and advising

    removal of Sosa’s Repertoire from each respective platform.

              147.   As a result of Merlin’s sudden and irregular termination of the agreement,

    Sosa suffered and continues to suffer losses in the amount of millions of dollars in lost

    royalties not only from those streams by Spotify, but also from other platforms affiliated with

    Merlin.

              148.   Spotify did not stop its disruptive influence with Merlin. In an e-mail dated

    November 30, 2017, Spotify informed a label affiliated with UMG that multiple Sosa artists

    had engaged in streaming fraud and that it had blocked Sosa’s content. Spotify took it a step




                                                  29
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 30 of 44 PageID 156




    further and encouraged that label to also block Sosa’s content.

           149.      An e-mail from AWAL to Noch dated November 30, 2017, reported that

    Spotify had informed AWAL that it had detected abnormal streaming activity on content

    provided by Noch and that all of the content would need to be taken down.

           150.      An e-mail from Ampsuite, a music distribution company, to Noch dated

    September 19, 2018 revealed that FUGA had made both Ampsuite and iTunes aware of its

    reason for terminating Sosa’s account.

           151.      In an e-mail from Sugo Music Group (“Sugo”), a music distribution company,

    to Noch dated October 17, 2018, forwarding a message from FUGA blacklisting Noch, Sosa

    and Pro Music Rights, Sugo informed Noch that it would not be able to provide distribution

    services because Sugo’s aggregation service provider was FUGA.

           152.      In an e-mail from DiGIDi to Noch dated September 24, 2019, DiGIDi stated

    the following:

           DiGIDi has today received an official warning from Spotify.
           You are under suspicion of fraud.
           We have therefore ordered immediate ‘take down’ of all content that have been
           delivered from you.
           We will investigate this closer and withhold any payments until we have more
           detailed information from Spotify.
           There is no way you can change this decision, so please do not try to contact DiGIDi
           until further notice.

           153.      Specifically, Spotify told DiGIDi that recordings delivered by Noch’s label

    breached various sections of Spotify’s Infringement guidelines; that Spotify was applying

    multiple strikes to the content; that Spotify expected DiGIDi to immediately cease any

    delivery of content from Noch’s label and the individuals behind it; that Spotify had detected

    multiple attempts of artificial manipulation of streams related to multiple artists via Noch’s



                                                  30
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 31 of 44 PageID 157




    label in the past; that Spotify had previously removed content associated with Noch’s label;

    that Noch’s label and its associated artists had exceeded strike limits through other providers;

    and that Noch’s label had been suspended from Spotify indefinitely.

           154.    Spotify urged DiGIDi to help Spotify enforce its guidelines.

           155.    Spotify told UMG, on or about November 30, 2017, that it had previously

    issued three strikes to “this label”, referring to Sosa. That statement is false and misleading.

           F. SPOTIFY WILLFULLY INFRINGED COPYRIGHTS

           156.    With no assets other than the recordings of musical works made available to

    stream on demand to consumers on its digital platform, Spotify has nonetheless built a

    company now valued at $28 billion with its stock currently trading on the New York Stock

    Exchange.

           157.    Spotify’s marketing tagline, which is prominently displayed on its website

    home page states, in part, “Millions of songs.”

           158.    The number of available musical works positively correlates with Spotify’s

    market value as well as revenues derived from advertising and paid subscribers.

           159.    The largest possible catalogue ensures that Spotify remains competitive

    amongst rival digital music streaming services.

           160.    Toward that end, Spotify’s internet website (www.spotify.com) invites artists,

    distributors, and record labels working with distributors, to upload music and other sounds,

    podcasts, videos, text, photos and artwork for viewing by the general public.

           161.    Pursuant to the Copyright Act, musical works appearing on the Spotify service

    must be properly licensed and appropriate royalties must be paid to copyright owners.




                                                   31
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 32 of 44 PageID 158




           162.     Spotify has a copyright policy which states that it will “terminate in

    appropriate circumstances the accounts of subscribers who are repeat infringers.” Yet,

    Spotify does not apply the same standard to itself.

           163.     Upon information and belief, a number of major record labels, including Sony

    Music, UMG, Warner Music and EMI, allowed Spotify to use their sound recordings in

    exchange for being allowed to purchase a stake in Spotify at below market value. In some

    cases, equity in Spotify was provided to sound recording rights holders for no additional

    compensation. As a result of these deals, upon information and belief, the major record labels

    own an approximate sixteen percent (16%) stake in Spotify. With a successful Spotify public

    offering, the stake allows the labels to potentially generate billions of dollars, none of which

    they need to share with the copyright creators, performing artists or songwriters. As a result,

    there is an incentive for such record labels to turn a blind eye to Spotify’s rampant copyright

    infringement.

           164.     This collusion between Spotify and major record labels hinders the livelihood

    of performers, songwriters, publishers and the music community as a whole.

           165.     Sosa seeks to remedy, at least in part, the wrongful nonpayment of public

    performance royalties owed by Spotify to legally entitled right holders.

           166.     Just as Spotify did with the major record labels, Spotify made a business

    decision to infringe instead of to pay public performance royalties in its treatment of Sosa

    because Sosa was negatively impacting its bottom line.

           167.     After executing its blacklisting scheme, Spotify did not generate royalty

    reports for Sosa from March 2017 forward.




                                                  32
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 33 of 44 PageID 159




           168.    On or about April 2017, Sosa’s digital music distributor, Merlin informed

    Sosa that Spotify was refusing to pay out further royalties to Merlin for the benefit of Sosa as

    a result of Sosa’s alleged misuse of the platform.

           169.    On May 23, 2017, in response to Noch’s request for Spotify’s March 2017

    reports for Sosa, Merlin confirmed that it did not have any such reports and then breached its

    agreement with Sosa by terminating it without any cause.

           170.    Since May 2017, the date of Spotify’s formal take-down notice, Spotify has

    continued to reproduce and/or distribute certain of Sosa’s works through its interactive

    streaming service for which Plaintiff has received zero compensation. This conduct is

    ongoing.

           171.    Spotify has streamed Sosa’s Repertoire hundreds of thousands of times

    without ever entering into a license agreement for payment of public performance royalties

    and/or monetarily compensating Plaintiff for such exploitation.

           172.    Spotify concealed the placement of Plaintiff’s music so Plaintiff would not

    discover Spotify’s fraudulent scheme.

           173.    Spotify never sent accurate or complete accounting statements despite

    repeated requests for same.

           174.    Plaintiff had to discover for itself that its music was being exploited on

    Spotify.

           175.    Spotify did not report to Plaintiff the use and exploitation of its music because

    Spotify was earning (and continues to) financially benefit from its infringing conduct.

           176.    Spotify earns revenue from various forms of advertising. This includes




                                                  33
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 34 of 44 PageID 160




    “banner” and “sponsored link” advertising that is placed on Spotify’s webpages containing

    infringing works.

           177.    Plaintiff’s music enhances Spotify’s reputation and credibility in the industry

    by having access to music of the kind and quality created by Plaintiff. Spotify financially

    benefits from the overall increase in user traffic and commercial value of its business arising

    from the “draw” of the availability of the infringing works.

           178.    Beginning in April 2017, Plaintiff’s legal counsel alerted Spotify to the

    copyright infringement and requested Spotify take down the works for which Sosa was not

    receiving payment and for which no license was in place.

           179.    In a letter dated August 14, 2018, Plaintiff’s legal counsel again educated

    Spotify as to its obligations under the Copyright Act with respect to the necessity of

    purchasing a license for the public performance of musical works in Sosa’s Repertoire and

    attached a copy of PMR’s license agreement for execution. Plaintiff’s legal counsel placed

    Spotify on notice of an impending lawsuit, stating that if Spotify deliberately chose to

    continue violating the Copyright Act by publicly performing Sosa’s works, litigation in

    federal court would ensue.

           180.    In a follow-up letter to Spotify dated November 11, 2018, Plaintiff’s legal

    counsel identified numerous musical works for which Plaintiff had substantial evidence

    confirming Spotify’s copyright infringement and again sought to negotiate a licensing

    arrangement to avoid litigation.

           181.    Despite PMR’s persistent efforts, Spotify failed to enter into a license

    agreement with Plaintiff.




                                                  34
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 35 of 44 PageID 161




                            FIRST CAUSE OF ACTION
                   UNFAIR COMPETITION UNDER THE LANHAM ACT

           182.    Plaintiff incorporates by reference Paragraphs 1-21 above (explaining the

    parties' respective businesses); Paragraphs 22-35 (identifying the parties); Paragraphs 36-44

    (identifying jurisdictional maters); Paragraphs 47-76 (identifying motive and incentive to

    damage Plaintiff); Paragraphs 77-91 (explaining how Spotify targeted Sosa); Paragraphs 92-

    126 (explaining Spotify’s deceptive and misleading conduct and statements); Paragraphs

    127-137 (explaining the inconsistency in Spotify’s statements and policies); Paragraphs 138-

    155 (explaining Spotify’s public statements and misrepresentations about Sosa); Paragraphs

    156-181 (explaining Spotify’s misconduct).

           183.    Under Section 43(a) of 15 U.S.C. § 1125(a),

           [a]ny person who, on or in connection with any goods or services ... uses in
           commerce any …false or misleading description of fact, or false or misleading
           representation of fact which ... is likely to deceive as to…commercial activities by
           another person ... shall be liable in a civil action by any person who believes that he
           or she is or is likely to be damaged by such act.

           184.    Spotify’s description of its content removal policies, and other statements

    identified above, in light of Spotify’s actual conduct towards Plaintiff, were false or

    misleading to consumers and likely to deceive consumers.

           185.    The statements had a tendency to deceive or actually deceived a substantial

    segment of consumers into believing that Plaintiff’s content had violated Spotify’s guidelines

    (or other published policies) and that is why Sosa’s Repertoire was banned from Spotify’s

    platform, when this was not the case.

           186.    Plaintiff was damaged as a result of Spotify’s statements and conduct, as

    Plaintiff’s revenues plummeted during and following the Spotify ban. Moreover, Spotify’s



                                                 35
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 36 of 44 PageID 162




    statements damaged the good will and positive reputation that Plaintiff had previously

    enjoyed with its customers and the general public.

           187.    Spotify’s treatment of Plaintiff was unfair, as it singled Plaintiff out for

    disparate treatment on the sole or primary basis of an anti-competitive motive.

           188.    Due to Spotify’s market share, Spotify has the power to effectively cause

    financial ruin to any artist, record label, distributor, music publishing business or performing

    rights organization.

           189.    Plaintiff suffered actual damages proximately caused by Spotify’s violation of

    Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

           190.    Spotify’s unfair competition has damaged Plaintiff in an amount to be

    determined at trial.

                           SECOND CAUSE OF ACTION
             FLORIDA’S DECEPTIVE AND UNFAIR TRADE PRACTICES ACT

           191.    Plaintiff incorporates by reference Paragraphs 1-21 above (explaining the

    parties' respective businesses); Paragraphs 22-35 (identifying the parties); Paragraphs 36-44

    (identifying jurisdictional maters); Paragraphs 47-76 (identifying motive and incentive to

    damage Plaintiff); Paragraphs 77-91 (explaining how Spotify targeted Sosa); Paragraphs 92-

    126 (explaining Spotify’s deceptive and misleading conduct and statements); Paragraphs

    127-137 (explaining the inconsistency in Spotify’s statements and policies); Paragraphs 138-

    155 (explaining Spotify’s public statements and misrepresentations about Sosa); Paragraphs

    156-181 (explaining Spotify’s misconduct); and Paragraphs 183-190 (setting forth Spotify’s

    violation of the Lanham Act).




                                                  36
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 37 of 44 PageID 163




              192.   Spotify’s actions alleged herein constitute deceptive and unfair trade practices

    in violation of the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), Fla. Stat.

    § 501.201 et seq.

              193.   The parties had a commercial relationship. Sosa engaged the services of

    Merlin, who in turn contracted with Spotify, to upload its music onto Spotify’s platform.

              194.   Plaintiff has its headquarters in Florida, acquired the musical works at issue in

    Florida, and suffered damages, including irreparable harm, as a result of Spotify’s wrongful

    actions, in Florida.

              195.   Spotify has an office in Florida, does business in Florida and was engaged in

    “trade or commerce” under FDUTPA.

              196.   Spotify's deceptive and misleading statements caused harm to Plaintiff,

    because Plaintiff expected Spotify to comply with its published policies concerning whether

    and when it would remove content, and Spotify did not, banning Sosa’s Repertoire from its

    platform for anti-competitive reasons. Spotify's failure to comply with its promises resulted

    in the ban and in damages to Plaintiff.

              197.   Spotify's practices are likely to deceive consumers acting reasonably, and

    have in fact already deceived consumers into believing that Spotify only removes content

    that violates Spotify's guidelines and/or in certain other limited circumstances, when that is

    untrue.

              198.   Spotify also harmed Plaintiff by falsely and misleadingly informing

    consumers that its music had violated Spotify's guidelines and/or any other published policies

    of Spotify, when that was untrue.




                                                    37
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 38 of 44 PageID 164




           199.    Spotify never informed the public or Plaintiff that it ever "banned"

    individuals, artists, companies or users in this manner.

           200.    The public has an interest in whether Spotify’s statements to the public are

    misleading and deceptive, particularly as Spotify has a 36% market share of the global

    streaming market.

           201.    Spotify's treatment of Plaintiff was clearly unfair, as it singled Plaintiff out for

    disparate treatment and Spotify had an anti-competitive motive to do so.

           202.    Spotify committed unfair methods of competition or unfair or deceptive acts

    or practices in violation of FDUTPA by engaging in the conduct described above.

           203.    Spotify's actions contradicted its published statements concerning content

    removal as set forth above.

           204.    Plaintiff suffered actual damages proximately caused by Spotify’s violation of

    FDUTPA.

           205.    Spotify's unfair trade practices have damaged Plaintiff in an amount to be

    determined at trial.

                                    THIRD CAUSE OF ACTION
                                   TORTIOUS INTERFERENCE

           206.    Plaintiff incorporates by reference Paragraphs 1-21 above (explaining the

    parties' respective businesses); Paragraphs 22-35 (identifying the parties); Paragraphs 36-44

    (identifying jurisdictional maters); Paragraphs 47-76 (identifying motive and incentive to

    damage Plaintiff); Paragraphs 77-91 (explaining how Spotify targeted Sosa); Paragraphs 92-

    126 (explaining Spotify’s deceptive and misleading conduct and statements); Paragraphs

    127-137 (explaining the inconsistency in Spotify’s statements and policies); Paragraphs 138-



                                                   38
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 39 of 44 PageID 165




    155 (explaining Spotify’s public statements and misrepresentations about Sosa); Paragraph

    163-164, 167-170 (identifying Spotify’s motive); and Paragraphs 183-190 (setting forth

    Spotify’s violation of the Lanham Act); and Paragraphs 192-205 (setting forth Spotify’s

    violation of FDUTPA).

           207.    Like other record labels and performing rights organizations, Plaintiff’s

    business is heavily dependent upon its visibility on digital music platforms.

           208.    Spotify is well aware that Plaintiff has enforceable contractual relationships

    with various third parties which have been damaged by Spotify’s refusal to host Sosa’s

    Repertoire on its platform.

           209.    Spotify told third parties not to work with Sosa, PMR or Noch on any

    platform and that Plaintiff had engaged in fraudulent activity.

           210.    Third parties relied on Spotify’s false representations that Plaintiff had

    engaged in fraudulent streaming and ceased working with Plaintiff.

           211.    In removing Sosa’s Repertoire from its platform and defaming Plaintiff to its

    business partners, Spotify wrongfully and intentionally harmed Plaintiff’s actual and

    prospective business relationships.

           212.    Spotify’s conduct was not privileged, justified or excusable.

           213.    Spotify’s tortious inference with contractual and prospective business

    relations has damaged Plaintiff in an amount to be determined at trial.

                                  FOURTH CAUSE OF ACTION
                                    UNJUST ENRICHMENT

           214.    Plaintiff incorporates by reference Paragraphs 1-21 above (explaining the

    parties' respective businesses); Paragraphs 22-35 (identifying the parties); Paragraphs 36-44



                                                  39
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 40 of 44 PageID 166




    (identifying jurisdictional maters); Paragraphs 47-76 (identifying motive and incentive to

    damage Plaintiff); Paragraphs 77-91 (explaining how Spotify targeted Sosa); Paragraphs 92-

    126 (explaining Spotify’s deceptive and misleading conduct and statements); Paragraphs

    127-137 (explaining the inconsistency in Spotify’s statements and policies); Paragraphs 138-

    155 (explaining Spotify’s public statements and misrepresentations about Sosa); Paragraphs

    156-181 (explaining Spotify’s misconduct); and Paragraphs 177-181 (explaining Spotify’s

    use of Plaintiff’s property without compensation).

           215.    At all times material, Plaintiff conferred a benefit on Spotify, who has

    knowledge thereof.

           216.    At all times material, Spotify knowingly and voluntarily accepted and retains

    the benefit conferred.

           217.    Under the circumstances, it would be inequitable for Spotify to retain the

    benefit without paying value thereof and there is no adequate available legal remedy.

           218.    Spotify’s unjust enrichment has damaged Plaintiff in an amount to be

    determined at trial.

                                   FIFTH CAUSE OF ACTION
                                    UNFAIR COMPETITION

           219.    Plaintiff incorporates by reference Paragraphs 1-21 above (explaining the

    parties' respective businesses); Paragraphs 22-35 (identifying the parties); Paragraphs 36-44

    (identifying jurisdictional maters); Paragraphs 47-76 (identifying motive and incentive to

    damage Plaintiff); Paragraphs 77-91 (explaining how Spotify targeted Sosa); Paragraphs 92-

    126 (explaining Spotify’s deceptive and misleading conduct and statements); Paragraphs

    127-137 (explaining the inconsistency in Spotify’s statements and policies); Paragraphs 138-



                                                 40
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 41 of 44 PageID 167




    155 (explaining Spotify’s public statements and misrepresentations about Sosa); Paragraph

    163-164, 167-170 (identifying Spotify’s motive); and Paragraphs 183-190 (setting forth

    Spotify’s violation of the Lanham Act); and Paragraphs 192-205 (setting forth Spotify’s

    violation of FDUTPA).

            220.    Spotify’s actions, as alleged above, constitute unfair competition under

    Florida common law.

            221.    Spotify’s actions have been willful, deliberate and intended to benefit Spotify

    at Plaintiff’s expense.

            222.    Spotify’s unfair competition has damaged Plaintiff in an amount to be

    determined at trial.

                                      PRAYER FOR RELIEF

            WHEREFORE, Plaintiff asks for an order and judgment against each of the

    Defendants, on a joint and several basis, as follows:

            1.      entering judgment in favor of each Plaintiff and against each Defendant on all

    Plaintiff’s claims.

            2.      awarding Plaintiff’s actual, compensatory, statutory and punitive damages,

    and its costs and attorneys' fees, to the full extent allowed by law and specifically, by the

    Lanham Act, 15 U.S.C. § 1117 and the Florida Deceptive and Unfair Trade Practices Act,

    Fla. Stat. § 501.201 et seq.;

            3.      finding this to be an exceptional case pursuant to 15 U.S.C. § 1117;

            4.      declaring that Defendants have engaged in willful infringement of copyrights

    in willful violation of the Copyright Act;




                                                  41
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 42 of 44 PageID 168




           5.      declaring that Defendants’ actions and practices violate Florida Deceptive and

    Unfair Trade Practices Act, Fla. Stat. § 501.201 et seq.;

           6.      declaring that Defendants are directly liable for copyright infringement; a

    declaration that Plaintiff is entitled to receive all revenue associated with all exploitations of

    infringed works, commencing from the date of judgment and for all amounts not taken into

    consideration in the judgment;

           7.      entering an injunction preliminarily and permanently enjoining Defendants

    and their respective officers, directors, managers, members, partners, employees, servants,

    agents, successors, affiliates and assigns from violating the Florida Deceptive and Unfair

    Trade Practices Act, Fla. Stat. § 501.201 et seq. and otherwise assisting, aiding or abetting

    any other person or entity from violating thereof;

           8.      entering an injunction preliminarily and permanently enjoining Defendants

    and their respective officers, directors, managers, members, partners, employees, servants,

    agents, successors, affiliates and assigns from violating the Lanham Act under 15 U.S.C. §

    1116 and otherwise assisting, aiding or abetting any other person or entity from violating

    thereof;

           9.      entering an order requiring Defendants to file with the Court and serve on

    Plaintiff’s counsel within thirty (30) days after entry of any injunction, a report in writing,

    under oath, setting forth in detail the manner in which Defendants have complied with the

    Court’s orders;

           10.     awarding attorneys' fees and full costs pursuant to applicable law;

           11.     awarding restitution and disgorgement and imposing a constructive trust;




                                                   42
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 43 of 44 PageID 169




              12.    awarding Spotify’s profits earned by virtue of its wrongful conduct, in an

    amount that will be proved at trial;

              13.    ordering an accounting;

              14.    awarding punitive damages;

              15.    awarding costs of suit and pre-judgment and post-judgment interest according

    to law, as applicable;

              16.    retain jurisdiction over this action to implement and carry out the terms of all

    orders and decrees that may be entered; and

              17.    entering such other and further relief, including legal, statutory and equitable,

    as this Court may deem just and proper.

                                       DEMAND FOR A JURY TRIAL

              Plaintiff Sosa Entertainment LLC hereby demands a jury trial on all issues triable by

    a jury.




                                                    43
Case 2:19-cv-00843-JES-NPM Document 27 Filed 04/20/20 Page 44 of 44 PageID 170




    Dated: April 20, 2020        Respectfully submitted,

                                  GORA LLC



                            By: _________________________
                                Sinead Rafferty* (Trial Counsel)
                                (646) 298-8523
                                sinead@goralaw.com
                                Richard Gora*
                                (203) 424-8021
                                rich@goralaw.com
                                Gora LLC
                                2 Corporate Dr., Suite 210
                                Trumbull, CT 06611


                            By: /s/ Vito M. Roppo
                                Vito M. Roppo
                                Florida Bar No.: 112153
                                Colosseum Counsel, PLLC
                                3811 Airport Pulling Road N.
                                Naples, Florida 34105
                                (239) 631-8160
                                vito@fightforme.com

                                 *Pending Admission Pro Hac Vice

                                 ATTORNEYS FOR THE PLAINTIFF
                                 SOSA ENTERTAINMENT LLC




                                         44
